PER CURIAM
Claimant and Liberty Communications, claimant’s first employer, and Fireman’s Fund Insurance, that employer’s insurer, seek judicial review of the Workers’ Compensation Board’s order holding that claimant’s present disability is the result of an aggravation of a back injury he suffered in 1982 while working for Liberty Communications. In so holding, the Board reversed the referee, who had determined that claimant’s present disability is a result of a new injury he suffered while working for Cable Communications in 1984.
On de novo review, we are persuaded that the referee was correct. Smith v. Ed’s Pancake House, 27 Or App 361, 565 P2d 138 (1976).
Reversed and remanded on petition and on cross-petition with instructions to reinstate referee’s opinion and order.